DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on June 1, 2021 was received. Claims 1-3, 5 and 7 were amended. No claim was added. Claims 9-14 were withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued June 10, 2020. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 9-14 are directed to inventions non-elected without traverse.  Accordingly, claims 9-14 have been cancelled.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Torigoe (JP2003306760A using machine translation) in view of Strock (US20150231665) on claims 1 and 4-6 are withdrawn, because the claims have been amended.
The claims rejections under 35 U.S.C. 103 as being unpatentable over Torigoe (JP2003306760A using machine translation) in view of Strock (US20150231665) as 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Torigoe (JP2003306760A using machine translation) in view of Strock (US20150231665) and Fernihough (EP1245691A) as applied to claims 1-7 above, and further in view of Brosnahan (US20060052880) on claim 8 is withdrawn, because the claim has been amended. 

REASONS FOR ALLOWANCE
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art on the record, Torigoe in view of Strock, does not teach or suggest the method of forming a sprayed coating as recited in claim 1. Specifically, Torigoe in view of Strock does not teach applying the uncured adhesive agent to at least one of the plurality of holes or the plurality of masking pins before inserting the plurality of masking pins into a corresponding one of the plurality of holes and then curing the adhesive agent to fix the plurality of masking pins to the respective holes after the inserting step in the context of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717